 1

 2

 3                                 UNITED STATES DISTRICT COURT
 4                                         DISTRICT OF NEVADA
 5                                                    ***
 6       ALEXANDER LOPEZ,                                        Case No. 2:18-cv-00480-JCM-NJK
 7                                           Petitioner,
               v.                                                             ORDER
 8
         BRIAN WILLIAMS, et al.,
 9
                                         Respondents.
10

11            This habeas mater is before the court on petitioner Alexander Lopez’s first motion for
12   enlargement of time (ECF No. 36). Respondents filed their answer (ECF No. 35) to Petitioner’s
13   petition for writ of habeas corpus (ECF No. 1) on November 25, 2019.1 Pursuant to the court’s
14   scheduling order, Petitioner has 30 days to mail a reply to the clerk of court for filing. (ECF No. 3.)
15   Petitioner’s current motion seeks an extension of time until May 1, 2020, to submit a reply. He
16   represents that he has limited access to the prison law library and “need[s] time to file motions”
17   (ECF No. 36 at 2), although he does not indicate what type of relief he would seek.2
18            Good cause appearing, IT IS HEREBY ORDERED that petitioner’s motion for
19   enlargement of time (ECF No. 36) is GRANTED IN PART AND DENIED IN PART. Petitioner
20   has until February 24, 2020, to mail a reply to the clerk of court for filing.
21                  December
              DATED this _ day of20, 2019. 2019.
                                 December
22

23
                                                               JAMES C. MAHAN
24                                                             UNITED STATES DISTRICT JUDGE
25

26   1
      In November 2019, Petitioner objected to any further extensions of Respondents’ answer deadline because
27   he is anxious to have his petition resolved in a timely manner. (ECF No. 30.)
     2
       The court notes that its review of a habeas petition under 28 U.S.C. § 2254 is generally limited to the
28   record that was before the state courts. Cullen v. Pinholster, 563 U.S. 170, 181–82 (2011).


                                                           1
